DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant has cancelled Claim 5, thus the drawing objections no longer apply and have been withdrawn.
Applicant’s arguments with respect to the prior art rejections relate to Thomas allegedly not disclosing the amended limitation of “the plurality of torque resistance features radially extending from the aft side of the aft rotor stage” with Applicant arguing that both features of the seal plate and the tooling fixture extend axially from their respective structures. The Examiner respectfully notes, that the respective features extend both in the axial and radial directions (see annotated tabs of figure 6 and discussion below), thus meeting the scope of the claims as currently recited.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 9,694,482 B2) hereinafter referred to as T.
Regarding Claim 1, T discloses a power turbine rotor locking assembly comprising:
a rotor shaft (60, figure 6 also reproduced/annotated below);
an aft rotor stage (see 133, figure 6) surrounding the rotor shaft (see figure 6);
a locknut (92) torqued to the rotor shaft (see figure 6);
a plurality of torque resistance features (see annotated tabs, figure 6) located on an aft side of the aft rotor stage (see figure 6), the plurality of torque resistance features radially extending from the aft side of the aft rotor stage (see annotated tabs with a radial extent, figure 6); and
a tooling fixture (61) having a plurality of corresponding torque resistance features (see slots formed between teeth 68, figure 7B also reproduced below), the corresponding torque resistance features selectively engageable with the torque resistance features of the aft rotor stage to resist circumferential movement during assembly and disassembly of the locknut with the rotor shaft (nut removal tool 61 when engaged with the turbine wheel 133 is used for assembly/disassembly of nut 92 from the shaft 60, figure 6), the corresponding torque resistance features axially extending from the tooling fixture (see slots formed between teeth 68 having an axial extent, figure 7B).

    PNG
    media_image1.png
    499
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    478
    media_image2.png
    Greyscale

Regarding Claim 2, T discloses that each of the plurality of torque resistance features of the aft rotor stage is a tab having a first circumferential side and a second circumferential side, wherein each of the corresponding torque resistance features is a slot (see figure 6 and Claim 1 discussion).
Regarding Claim 3, T discloses that the number of torque resistance features ranges from two (2) to eight (8) (see at least two tabs annotated on figure 6).
Regarding Claim 4, T discloses that the torque resistance features are circumferentially spaced from each other in an equidistant arrangement (see annotated tabs, figure 6).
Regarding Claim 6, T discloses that the tooling fixture is an annular member having a radially outer surface (see 62, figure 7A also reproduced below) and a radially inner surface (see 63, figure 7A), the radially inner surface defining a central aperture having a diameter greater than a diameter of the locknut and the rotor shaft (see 61, figure 6 and figure 7A).

    PNG
    media_image3.png
    229
    465
    media_image3.png
    Greyscale

Regarding Claim 7, T discloses that the corresponding torque resistance features are located proximate the radially outer surface of the tooling fixture (see figure 6 when the nut removal tool 61 is engaged with turbine wheel 133).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/Sabbir Hasan/Examiner, Art Unit 3745                                                                                                                                                                                                        /David E Sosnowski/SPE, Art Unit 3745